Case 5:17-cv-00179-JPB-JPM Document 84 Filed 02/21/19 Page 1 of 5 PageID #: 789



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE NORTHERN DISTRICT OF WEST VIRGINIA

 DIANA MEY,
 CRAIG CUNNINGHAM,
 STEWART ABRAMSON, and
 JAMES SHELTON,
 individually and on behalf of a class of all
 persons and entities similarly situated,

                  Plaintiffs,

 vs.                                                      Case No. 5:17-cv-00179-JPB

 DIRECTV, LLC;

 and

 ADAM COX;
 AC1 COMMUNICATIONS;
 IQ MARKETING 2, CORP., d/b/a PACIFICOM;
 MICHAEL ASGHARI;
 NAS AIR LOGISTICS;
 JOHN MATTHEWS;
 BIRJU, LLC;
 PIC SIX, LLC;
 MYLAN JOHNSON GROUP;
 XCITE SATELLITE, LLC;
 EXACT ESTIMATING, LLC;
 CDS V1, LLC d/b/a COMPLETE DIGITAL SOLUTIONS;
 KREATAMOTIVE LLC;
 EXPLOSIVE SALES MARKETING GROUP, INC.

               Defendants.

 PLAINTIFFS’ MOTION TO COMPEL RESPONSES TO PLAINTIFFS’ FIRST SET OF
             DISCOVERY REQUESTS TO AC1 COMMUNICATIONS

        NOW COME the Plaintiffs, by counsel, pursuant to Rule 37 of the Federal Rules of Civil

 Procedure and LR Civ P 37.02, and move to compel Defendant AC1 to supplement its prior

 discovery responses as set forth below.
Case 5:17-cv-00179-JPB-JPM Document 84 Filed 02/21/19 Page 2 of 5 PageID #: 790



        Plaintiffs acknowledge that one day prior to the filing of this Motion, counsel for AC1

 moved to withdraw from representation. The fact remains, however, that Plaintiffs have been

 seeking the disputed discovery responses for over two months, and AC1 should not be permitted

 to stall this litigation or prejudice Plaintiffs’ preparation of their case through further delays.

 Plaintiffs respectfully request that the Court order AC1 to answer the outstanding discovery

 immediately, regardless of whether it permits counsel to withdraw.

                                         BACKGROUND

        This is a TCPA action in which Plaintiffs allege that Defendant AC1 and others illegally

 and repeatedly called their numbers which were registered on the federal Do Not Call registry,

 and/or violated the statute by using automated technology to call their cellular telephones.

 Plaintiffs seek production of the following documents, each of which are known to already easily

 accessible from AC1’s present custody: (1) the call records and associated documents probative

 of these calls, in the same format in which they were produced to AC1 by its vendor; (2)

 documents evidencing the vicarious liability relationship between AC1 and DirecTV; and (3)

 Defendant’s internal communications concerning, DirecTV, outbound telemarketing or TCPA

 compliance over the last four years. Plaintiffs also ask that Defendant be compelled to identify

 the persons responding to the interrogatories and the information possessed by each, so that

 Plaintiffs may make informed decisions about who to depose, and might conduct those

 depositions efficiently.

        In support of this Motion, Plaintiffs attach Exhibit A, the meet and confer exchanges

 among counsel, and the accompanying Memorandum of Law in support hereof; and Exhibit B,

 an affidavit from XenCall, a vendor for AC1, which are referenced in the arguments herein.




                                                 2
Case 5:17-cv-00179-JPB-JPM Document 84 Filed 02/21/19 Page 3 of 5 PageID #: 791



                            Certification of Good Faith Conference

        Counsel for Plaintiffs, Sharon F. Iskra, Esq. and Anthony Paronich, Esq. certify that they

 conferred in good faith with Bryan N. Price, Esq., counsel for AC1 and Adam Cox via multiple

 email exchanges between December 12, 2018 and February 11, 2019, and through a phone call

 between Sharon F. Iskra, Esq. and Bryan N. Price, Esq. on February 20, 2019. While several

 issues were resolved through these communications, the parties seek the Court’s ruling on those

 set forth above.

 Dated: February 21, 2019                           Respectfully submitted by,

  /s/ John W. Barrett_____________
 John W. Barrett (WV Bar No. 7289)
 Jonathan R. Marshall (WV Bar No. 10580)
 Sharon F. Iskra (WV Bar No. 6582)
 BAILEY & GLASSER LLP
 209 Capitol Street
 Charleston, WV 25301
 Telephone: (304) 345-6555
 jbarrett@baileyglasser.com
 jmarshall@baileyglasser.com
 siskra@baileyglasser.com

 Edward A. Broderick
 Anthony Paronich
 BRODERICK & PARONICH, P.C.
 99 High St., Suite 304
 Boston, MA 02110
 Telephone: (617) 738-7080
 ted@broderick-law.com
 anthony@broderick-law.com

 Matthew P. McCue
 THE LAW OFFICE OF MATTHEW P. MCCUE
 1 South Avenue, Suite 3
 Natick, MA 01760
 Telephone: (508) 655-1415
 mmccue@massattorneys.net

 Counsel for Plaintiff



                                                3
Case 5:17-cv-00179-JPB-JPM Document 84 Filed 02/21/19 Page 4 of 5 PageID #: 792



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE NORTHERN DISTRICT OF WEST VIRGINIA

 DIANA MEY,
 CRAIG CUNNINGHAM,
 STEWART ABRAMSON, and
 JAMES SHELTON,
 individually and on behalf of a class of all
 persons and entities similarly situated,

                   Plaintiffs,

 vs.                                                         Case No. 5:17-cv-00179-JPB

 DIRECTV, LLC;

 and

 ADAM COX;
 AC1 COMMUNICATIONS;
 IQ MARKETING 2, CORP., d/b/a PACIFICOM;
 MICHAEL ASGHARI;
 NAS AIR LOGISTICS;
 JOHN MATTHEWS;
 BIRJU, LLC;
 PIC SIX, LLC;
 MYLAN JOHNSON GROUP;
 XCITE SATELLITE, LLC;
 EXACT ESTIMATING, LLC;
 CDS V1, LLC d/b/a COMPLETE DIGITAL SOLUTIONS;
 KREATAMOTIVE LLC;
 EXPLOSIVE SALES MARKETING GROUP, INC.

                Defendants.


                                     CERTIFICATE OF SERVICE

        I, John W. Barrett, hereby certify that on February 21, 2019, I served a true and correct
 copy of “Plaintiffs’ Motion to Compel Responses to Plaintiffs’ First Set of Discovery Requests
 to AC1 Communications” was filed with the Clerk of Court using the CM/ECF System, which
 caused a true and accurate copy of such filing to be served upon the following counsel of record:




                                                 4
Case 5:17-cv-00179-JPB-JPM Document 84 Filed 02/21/19 Page 5 of 5 PageID #: 793



                           Danielle M. Waltz
                           Sarah A. Phipps
                           Jackson Kelly PLLC
                           500 Lee Street East, Suite 1600
                           Charleston, WV 25301
                           dwaltz@jacksonkelly.com
                           sphipps@jacksonkelly.com

                           Archis A. Parasharmi
                           Daniel E. Jones
                           Mayer Brown LLP
                           1999 K Street NW
                           Washington, DC 20006
                           aparasharami@mayerbrown.com
                           djones@mayerbrown.com

                           Jeffrey M. Wakefield
                           Bryan N. Price
                           Raymond L. Harrell, Jr.
                           Flaherty Sensabaugh Bonasso PLLC
                           200 Capitol Street
                           P. O. Box 3843
                           Charleston, WV 25338-3843
                           jwakefield@flahertylegal.com
                           bprice@flahertylegal.com
                           rharrell@flahertylegal.com




                                              /s/ John W. Barrett_____________
                                             John W. Barrett (WV Bar No. 7289)




                                         5
